Citation Nr: 1508409	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, granted service connection for PTSD, rated 30 percent disabling, effective January 12, 2009, and denied service connection for residuals of a right ankle fracture, bilateral hearing loss, and tinnitus.  In January 2015, a videoconference hearing was held before the undersigned; a transcript is of record.  

The issues of service connection for bilateral hearing loss, service connection for a right ankle disability, and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in combat, and the evidence establishes he has tinnitus that is reasonably shown to be related to acoustic trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The evidentiary standard of 38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran reported experiencing tinnitus during a March 2009 VA audiological evaluation.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370 (2002).  A current disability is therefore established.  The remaining question is whether the current tinnitus is related to his service.  

The Veteran's service personnel records show he served in Vietnam and received the Combat Action Ribbon; it may reasonably be conceded that he was exposed to hazardous noise levels in service.  38 U.S.C.A. § 1154(b).  His service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus.

A January 2009 VA treatment note shows the Veteran reported tinnitus in his right since working with explosives in Vietnam.  A VA primary care note from later in January 2009 indicates the Veteran reported experiencing tinnitus bilateral "in the last few years, perhaps longer." 

In a February 2009 statement, the Veteran reported his tinnitus began in service.

The Veteran underwent VA audiological evaluation in March 2009.  The examiner noted that the Veteran reported his tinnitus began in the late 1970s, after separation from service, and opined the tinnitus was less likely than not caused by or a result of military noise exposure, reasoning that the Veteran's hearing was within normal limits at separation.  

An October 2013 VA primary care note indicates he reported constant ringing in his ears since service.

At the January 2015 Board hearing, the Veteran testified his tinnitus began during his service in Vietnam.  

The record establishes that the Veteran engaged in combat and is entitled to the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  His exposure to combat related acoustic trauma in service is therefore conceded.  Although the January 2009 treatment note indicates the Veteran reported experiencing tinnitus bilateral "in the last few years" and the March 2009 VA examiner noted the Veteran reported his tinnitus began in service, his testimony before the Board and VA treatment records show he has otherwise consistently reported it began in service.  There is no reason to question the veracity of his account of experiencing tinnitus from when he served in Vietnam, and the Board finds his assertion credible.  Considering the reduced evidentiary standard and the Veteran's competent and credible account of experiencing tinnitus since service, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues of service connection for bilateral hearing loss, service connection for a right ankle disability, and entitlement to an initial rating in excess of 30 percent for PTSD.

The Veteran underwent a VA audiological examination in March 2009.  The examiner diagnosed bilateral hearing loss.  He opined his hearing loss was not related to service because his hearing was within normal limits at separation from service.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The March 2009 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  Id.  As such, a new VA examination is needed.

The Veteran also seeks service connection for a right ankle disability and contends it resulted from an injury during service.  During the January 2015 Board hearing, the Veteran testified he twisted his right ankle during a combat operation in Vietnam.  The Veteran's service treatment records show he was diagnosed with a sprained ankle in November 1971; he left Vietnam in March 1970.  An undated X-ray report shows the Veteran sought treatment for his right ankle after twisting it in service.  Given the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b) for combat veterans and the in-service right ankle complaint, the Board finds that the low threshold standard (as to when an examination to secure a nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  As such, a VA examination is needed.  

At the January 2015 Board hearing, the Veteran testified that his PTSD had increased in severity since the most recent VA psychiatric examination in March 2009.  Given his testimony and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records from April 2014 to the present which have not yet been associated with the record, including records from the Southeast Louisiana Veterans Health Care System.  The Veteran's treatment records from the Vet Center in Baton Rouge, Louisiana, which may predate April 2014, should also be obtained.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. After completing directive (1), the AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service, to include his conceded exposure to acoustic trauma therein?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant puretone threshold shift therein and whether the Veteran experienced delayed onset hearing loss.

Detailed reasons for all opinions should be provided.

3.  After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the nature, extent and etiology of his right ankle disability.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ankle disability is related to service, to include his ankle complaints therein?  

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  Examination results should be clearly reported.

5.  After undertaking any other development deemed appropriate, the AOJ should then review the entire record and readjudicate the issues of service connection for bilateral hearing loss, service connection for a right ankle disability, and entitlement to an initial rating in excess of 30 percent for PTSD.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


